Citation Nr: 1716513	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  15-42 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

Whether new and material evidence has been received to reopen the claim for service connection for a respiratory condition, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel





INTRODUCTION

The Veteran served on active duty with the Navy during the World War II era from July 1943 to November 1946, from October 1948 to February 1950, and from February 1951 to June 1952.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over the case was subsequently transferred to the RO in Los Angeles, California.  

In April 2013, the RO initially denied the Veteran's claim of entitlement to service connection for a respiratory condition.  In June 2013, the Veteran submitted a claim to reopen the claim of entitlement to a respiratory condition.  In September 2013, the Veteran resubmitted the claim to reopen with additional evidence.  The May 2014 decision confirmed and continued the April 2013 denial of the claim of entitlement to service connection for a respiratory condition.  

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals additional private medical records dated through January 2015, as well as a written statement submitted by the Veteran in May 2014 following issuance of the RO rating decision.  The Board notes that all of the additional documents submitted for the record have been reviewed by the RO and the Board in conjunction with the current appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a respiratory condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The claim of entitlement to service connection for a respiratory condition was initially denied in an April 2013 rating decision.  In June 2013, the Veteran submitted a claim to reopen the claim for a respiratory condition.  In September 2013, the Veteran resubmitted the claim to reopen with additional evidence.  The RO considered the evidence of record and issued a decision in May 2014, which confirmed and continued the April 2013 denial of the claim of entitlement to service connection for a respiratory condition.  The Veteran was then notified of his appellate rights, but did not appeal this decision or submit new and material evidence within one year, and now it is final.  

2.  Evidence received since the May 2014 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a respiratory condition, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The May 2014 rating decision denying the claim for a respiratory condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  

2.  New and material evidence has been received; the claim for service connection for a respiratory condition is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  As for the issue of whether new and material evidence has been received to reopen the claim for service connection for a respiratory condition, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  New and Material Evidence  

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

As previously stated, a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Courts of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id.  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 
9 Vet. App. 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. at 273.  

The Veteran seeks to reopen his claim for service connection for a respiratory condition.  

As previously discussed, the RO initially denied service connection for a respiratory condition in April 2013.  The RO determined that the VA examination conducted in August 2012 did not reveal any evidence of the existence of a respiratory condition at the time of the examination.  In June 2013, the Veteran submitted a claim to reopen the claim for a respiratory condition on the grounds that he does have a respiratory condition and that it is related to his active service.  In September 2013, the Veteran resubmitted the claim to reopen with additional evidence, including a letter from a private physician with the initials of E.D. and a personal statement.  In addition, the Veteran was afforded another VA examination in March 2014.  In a May 2014 decision, the RO confirmed and continued the April 2013 denial of the claim of entitlement to service connection for a respiratory condition.  Just as it did with the August 2012 VA examination, the RO determined that the March 2014 VA examination did not reveal any evidence of the existence of a respiratory condition at the time of the examination.  The Veteran was notified of the May 2014 rating decision and of his appellate rights in a May 2014 letter.  The Veteran did not appeal this decision or submit additional evidence within one year.  The May 2014 decision thus became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  

As stated above, since the May 2014 rating decision, the Veteran has submitted additional private medical records dated through January 2015, which show that although it was found that the Veteran had coarse breath sounds and wheezing, his respiratory system was found to be normal upon numerous physical examinations.  This new evidence provides probative value in determining the existence of a current respiratory condition.  In addition, the Veteran submitted a written statement in May 2014, detailing the in-service event that was the cause of his claimed respiratory condition.  

The Board finds that these additional private medical records and written statement are new and material evidence, as they relate to the existence of a current respiratory condition and reflect a potential link between the Veteran's claimed post-service respiratory condition and his service experiences, which are unestablished facts necessary to substantiate the claim.  The evidence is new, material and serves to reopen the claim for service connection for a respiratory condition.  


ORDER

The petition to reopen the claim for a respiratory condition is granted.  


REMAND

The Board finds that additional development on the claim for service connection for a respiratory condition is warranted.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  
38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson 20 Vet. App. 
79 (2006).  

The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

Post-service private treatment records show that the Veteran had a history of a persistent cough and hemoptysis.  In December 2004, a private physician with the initials of J.T. performed a chest X-ray on the Veteran.  In his report, Dr. J.R. noted nodularity in the hilar regions, especially the right, which suggests previous inflammatory disease.  

In addition, in May 2013, a private physician with the initials of E.D. noted that upon evaluation of the Veteran's respiratory system, he detected coarse breath sounds and pleural friction rub.  In September 2013, Dr. E.D. provided an opinion indicating that the Veteran was being treated for chronic bronchitis.  Furthermore, Dr. E.D. stated that the Veteran's lung condition is due to exposure to dust related to the sanding of a submarine without respiratory protection.  The opinion provided by Dr. E.D. is inadequate, as he did not provide a complete rationale for his opinion that the Veteran's respiratory condition is related to his active service.  

Also, lay statements submitted by the Veteran indicate that in 1945, he repaired his crew ship after it was struck by a Japanese submarine.  As a result of the collision, the Veteran was exposed to dust.  While repairing the ship, no masks or protective devices were provided.  As such, the dust was inhaled.  See January 2011 and September 2013 Veteran Statements.  

Given the Veteran's assertions and the fact that his last VA examination was in March 2014, and the Board lacks the medical expertise to provide an opinion, remand for a VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  

2.  The AOJ should retrieve the additional pages of the April 2013 rating decision, if available, and associate with the claims file.  

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any acquired respiratory condition.  A copy of the claims file is to be provided to the examiner for review, and the examination report should reflect that these records were reviewed.  The examination report should include discussion of the Veteran's documented medical history and assertions.  The examiner should set forth all examination findings, with a clear and complete rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  

Based on the examination results and a review of the record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current respiratory condition was incurred in service or is otherwise medically related to service.  The examiner should assume that the Veteran is a credible historian and should consider his lay testimony.  

4.  The AOJ should undertake any additional development deemed warranted.  

5.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After completing all indicated development, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


